Case 3:18-cv-12384-BRM-DEA Document 41 Filed 11/05/18 Page 1 of 2 PageID: 269

                                                                                        RECE, VED
                                                                                        NU 02
                          UNITED STATES DISTRICT COURT
                                      g
                                         ior tne                                         t
                              DISTRICT OF NEW JERSEY                                ‘


                                                                                                UD
    YISROEL MEIR LEEDER,                       Case No. 3:18-CV-12384- BRM-DEA
                    Plaintiff,
    V.                                         CONSENT ORDER EXTENDING
    MOSHE FEINSTEIN A/KIA MOE                  TIME TO RESPOND TO
    FEINSTETN; SHLOMO YEHUDA                   COMPLAINT
    FEINSTEIN ARON WASSERLAUF
    A/KIA MR. WA$SER; KASTNER’S                Hon. Brian R. Martinofti, U.S.D.J.
   MARKET; KOSHER DELIGHT                      Hon. Douglas E. Arpert, U.S.M.J.
   LLC; DOUBLE DECKER DELI, LLC;
   CAPRI RI$TORANTE LLC; 726 41ST
   LLC; GROUP EIGHTEEN, INC; AM
   DISPLAY DIST. INC.; UHCS, 1NC;
   CARLOS & GABBY’S MIAMI;
   AMBER CAPITAL; lAD VANCEU
   LLC; ATh OD MILVADO LLC;
   NISSIM OHAYON; CHAVIVA
   FEINSTEIN; SAPPHIRE FUNDiNG
   LLC; LIAM DOE; JOHN DOES 1-
   30,
                    Defendants.

         THIS MATTER having been opened to the court by the application of

  Sragow & Sragow, attorneys for defendants Aron Wasserlauf A/K/A Mr.
                                                                      Wasser;
 Kastner’s Market; Kosher Delight LLC; Double Decker Deli, LLC; Capri

 Ristorante LLC; 726 41st LLC; Group Eighteen, mc; Am Display Dist. Inc.;

 UHCS, mc; and Carlos & Gabby’s Miami, (“Wasserlauf Defendants”), for
                                                                      the
 entry of a Consent Order extending the time in which the Wasserlauf Defend
                                                                            ants
 may answer or otherwise move with respect to the Complaint in the above
                                                                         matter
 to Thursday, November 19, 2018, and it appearing by the signature of their

 counsel hereon, that the Wasserlauf Defendants and the Plaintiff have consen
                                                                              ted
 to the form and entry of this Order;

         IT IS on this
                         rf
                         _)   day of November, 2018,
Case 3:18-cv-12384-BRM-DEA Document 41 Filed 11/05/18 Page 2 of 2 PageID: 270




         ORDERED that the time in which Defendants may answer or otherwise

 move with respect to the Complaint in the above matter is extended to November

  19, 2018.


                                             Hon. Douglas   E. Arert, U.$.M.J.
         The undersigned hereby acknowledge their consent to the fonn and entry of

 this Order.

  The Law Office Of Avram E. Frisch LLC        Sragow & Sragow
  Attorneys for Plaintiff                      Attorneys for Defendants

  By:         Is! Avram E. frisch              By: _/s! Allen P. Sragow
  Dated: November 1, 2018                      Dated: November 1, 2018
